Title: Thomas Jefferson to James Dinsmore, 13 April 1817
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Monticello
Apr. 13. 17.
          
          We are about to establish a College near Charlottesville on the lands formerly Colo Monroe’s, a mile above the town. we do not propose to erect a single grand
                        buid building, but to form a square of perhaps 200 yards, and to arrange around that pavilions of about 24. by 36.f. one for every
                        professorship & his school. they are to be of various forms, models of chaste architecture, as examples for the school of
                        architecure to be formed on. we shall build one only in the latter end of this year, and go on with others year after year, as
                        our funds indeed increase. indeed we
                        believe that our establishment will draw to it the great state university which is to be located at the next meeting of the
                        legislature. the College, the immediate subject of this letter, is under the direction of 6. visitors, mr Madison, Colo Monroe, Genl Cocke
                        mr Cabell, mr Watson of Louisa, & myself, and we are to meet on the 6th of May to put it into motion. I suppose the superintendance of the buildings will rest
                        chiefly on myself as most convenient. so far as it does I should wish to commit it to yourself and mr Nelson, and while little is called for this year which might disturb your
                        present engagements, it will open a great field of future employment for you. will you undertake it? if you will, be so good
                        as to let me hear from you as soon as you can, and I would rather wish it to be before the 6th of May.   there is a person here who wishes to offer t you two very fine boys, his
                        sons, as apprentices; but on this nothing need be said until you determine to come. tender my
                            esteem to mr Nelson & be assured of it respectfully yourself.
          Th: Jefferson
        